UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22437 Guggenheim Build America Bonds Managed Duration Trust (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:May 31 Date of reporting period:June 1, 2010 - May 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com/gbab your window to the LATEST, most up-to-date information about the Guggenheim Build America Bonds Managed Duration Trust The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/gbab, you will find: · Daily, weekly and monthly data on share prices,net asset values, distributions and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Trust and adviser contact information Guggenheim Partners Asset Management, LLC and Guggenheim Funds Investment Advisors, LLC are continually updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. 2 l Annual Report l May 31, 2011 GBAB l Guggenheim Build America Bonds Managed Duration Trust Dear Shareholder | We thank you for your investment in the Guggenheim Build America Bonds Managed Duration Trust (the “Trust”). This report covers the Trust’s performance from its commencement of operations on October 28, 2010, through May 31, 2011. Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Adviser”) serves as the investment adviser to the Trust and is responsible for the management of the Trust. Guggenheim Partners Asset Management, LLC (“GPAM” or the “Sub-Adviser”) serves as the Trust’s investment sub-adviser and is responsible for the management of the Trust’s portfolio of investments. Each of the Adviser and the Sub-Adviser is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm with more than $100 billion in assets under management and supervision. The Trust is a diversified, closed-end management investment company. The Trust’s primary investment objective is to provide current income with a secondary objective of long-term capital appreciation. The Trust seeks to achieve its investment objectives by investing primarily in a diversified portfolio of taxable municipal securities known as “Build America Bonds” (or “BABs”). BABs are taxable municipal securities issued by state and local governments, pursuant to the American Recovery and Reinvestment Act of 2009 (the “Act”). For the period from the inception date of October 28, 2010, through May 31, 2011, the Trust provided a total return based on market price of 0.80% and a total return based on NAV of 11.34%. As of May 31, 2011, the Trust’s market price of $19.54 per share represented a discount of 5.38% to its NAV of $20.65 per share. The market value of the Trust’s shares fluctuates from time to time, and it may be higher or lower than the Trust’s NAV. During the period from its inception through May 31, 2011, the Trust paid monthly dividends of $0.117 per share in each month from January through May. The most recent dividend represents an annualized distribution rate of 7.19% based on the Trust’s last closing market price of $19.54 as of May 31, 2011. We encourage shareholders to consider the opportunity to reinvest their distributions from the Trust through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 30 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the monthly dividend distribution in common shares of the Trust purchased in the market at a price less than NAV. Conversely, when the market price of the Trust’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an Internal Revenue Service (“IRS”) limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. Since the Trust endeavors to maintain a steady monthly distribution rate, the DRIP effectively provides an income Annual Report l May 31, 2011 l 3 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Dear Shareholder continued averaging technique, which causes shareholders to accumulate a larger number of Trust shares when the share price is lower than when the price is higher. We are honored that you have chosen the Guggenheim Build America Bonds Managed Duration Trust as part of your investment portfolio. For the most up-to-date information regarding your investment, please visit the Trust’s website at www.guggenheimfunds.com/gbab. Sincerely, Kevin M. Robinson Chief Executive Officer Guggenheim Build America Bonds Managed Duration Trust June 30, 2011 4 l Annual Report l May 31, 2011 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Questions & Answers | The Guggenheim Build America Bonds Managed Duration Trust (the “Trust”) is managed by a team of seasoned professionals at Guggenheim Partners Asset Management, LLC (“GPAM” or the “Sub-Adviser”). This team includes B. Scott Minerd, Chief Executive Officer and Chief Investment Officer; Anne Bookwalter Walsh, CFA, JD, Senior Managing Director; and James E. Pass, Managing Director. In the following interview, the investment team discusses the market environment and the Trust’s strategy and performance for the abbreviated annual fiscal period from the Trust’s commencement of operations on October 28, 2010, through May 31, 2011. Please describe the Trust’s objective and strategy. The Trust’s primary investment objective is to provide current income with a secondary objective of long-term capital appreciation. The Trust cannot ensure investors that it will achieve its investment objectives. The Trust seeks to achieve its investment objectives by investing primarily in a diversified portfolio of taxable municipal securities known as “Build America Bonds” (“BABs”). Under normal market conditions: · The Trust will invest at least 80% of its Managed Assets in BABs. · The Trust may invest up to 20% of its Managed Assets in securities other than BABs, including taxable municipal securities that do not qualify for federal subsidy payments under the American Reinvestment and Recovery Act of 2009 (the “Act”), municipal securities the interest income from which is exempt from regular federal income tax (sometimes referred to as “tax-exempt municipal securities”), asset-backed securities (“ABS”), senior loans and other income producing securities. · At least 80% of the Trust’s Managed Assets will be invested in securities that, at the time of investment, are investment grade quality. The Trust may invest up to 20% of its Managed Assets in securities that, at the time of investment, are below investment grade quality. Securities of below investment grade quality are regarded as having predominately speculative characteristics with respect to capacity to pay interest and repay principal. · The Trust will not invest more than 25% of its Managed Assets in municipal securities in any one state of origin. · The Trust will not invest more than 15% of its Managed Assets in municipal securities that, at the time of investment, are illiquid. BABs are taxable municipal securities that include bonds issued by state and local governments to finance capital projects such as public schools, roads, transportation infrastructure, bridges, ports and public buildings, pursuant to the Act. In contrast to traditional municipal bonds, interest received on BABs is subject to federal income tax and may be subject to state income tax. However, issuers of Direct Payment BABs are eligible to receive a subsidy from the U.S. Treasury of up to 35% of the interest paid on the bonds, allowing such issuers to issue BABs that pay interest rates that are competitive with the rates typically paid by private bond issuers in the taxable fixed-income market. The Trust’s managers employ investment and trading strategies to seek to maintain the leverage adjusted duration of the Trust’s portfolio to generally less than 10 years. Such strategies include, among others, security selection and the use of financial products. Short duration assets, as of May 31, 2011, represent 15.8% of GBAB’s portfolio. Financial products may include U.S. Treasury swaps, total return swaps, and future contracts, among others. The Trust’s managers have not used any financial products to date but may in the future. (Duration is a measure of a bond’s price sensitivity to changes in interest rates, expressed in years. Duration is a weighted average of the times that interest payments and the final return of principal are received. The weights are the amounts of the payments discounted by the yield to maturity of the bond.) Please provide an overview of the market for BABs during the period covered by this report. BABs represented approximately 25% of the municipal bonds issued in 2010, and the success of the Build America Bond Program caused a substantial decline in the issuance of long-dated tax exempt bonds, causing prices to rise and yields to decline on tax-exempt bonds. As the end of December 2010 approached, there was much discussion about whether the BAB program would be extended beyond its scheduled expiration date of December 31, 2010, but the program was not extended by Congress. There were two schools of thought about how the bonds would perform after the Build America Bond program ended. One could argue that BABs would become an orphan asset class, with prices in the secondary market suffering from illiquidity. Others would argue that there would be some scarcity value to the product and that they would, therefore, appreciate in value, a view shared by the Trust’s managers. In fact, BABs performed very well between December 31, 2010, and May 31, 2011. After the program ended, strong demand pushed yields on BABs lower and prices higher. For the period covered by this report, from the October 28, 2010, inception date of the Trust through May 31, 2011, the Bank of America Annual Report l May 31, 2011 l 5 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Questions & Answers continued Merrill Lynch Build America Bond Index, which measures return of BABs as an asset class, returned 5.80%. How did the Trust perform during the period from its inception date through the end of its fiscal year? All Trust returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. From the commencement of operations on October 28, 2010, through May 31, 2011, the Trust provided a total return based on market price of 0.80% and a total return based on NAV of 11.34%. The Trust’s NAV return was significantly higher than the return of the Bank of America Merrill Lynch Build America Bond Index. As of May 31, 2011, the Trust’s market price of $19.54 per share represented a discount of 5.38% to its NAV of $20.65 per share. As of the Trust’s inception date, the market price of $20.00 per share represented a premium of 4.71% to its NAV of $19.10 per share. The market value of the Trust’s shares fluctuates from time to time and it may be higher or lower than the Trust’s NAV. Past performance is not a guarantee of future results. During the period from its inception through May 31, 2011, the Trust paid monthly dividends of $0.117 per share in each month from January through May. The most recent dividend represents an annualized distribution rate of 7.19% based on the Trust’s last closing market price of $19.54 as of May 31, 2011. How are the Trust’s assets invested, and what has that meant for performance? As of May 31, 2011, approximately 85% of the Trust’s long-term investments are in BABs, with the remainder in asset-backed securities, bank loans, corporate bonds and other securities. Within the BABs category, approximately 70% are revenue bonds and 20% are general obligation bonds. No BABs have been sold since the inception of the portfolio. The portfolio is well diversified across industry groups and 22 states. The top 10 holdings in the portfolio together represent less than 24% of the Trust’s long-term investments, and the largest position represents less than 3%. The weighted average duration of the portfolio as of May 31, 2011, is slightly above 10 years. The weighted average yield of the securities in the portfolio is 7.39%. The BABs held by the Trust and also the much smaller fixed income portion of the portfolio contributed to the strong performance. When the BABs program was not extended at the end of 2010, the scarcity of the bonds was evident immediately and the prices of the bonds purchased by the Trust between its inception date and the end of December rose. Also, a recent rally in the fixed income market as a whole has contributed to the performance of the other assets held by the Trust, most of which were purchased early in 2011 when BABs were scarce. What is the Trust’s leverage strategy? Since leverage adds to performance when the cost of leverage is less than the total return generated by investments, the use of leverage contributed to the Trust’s total return during this period. The Trust utilizes leverage (borrowing) as part of its investment strategy, to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential to common shareholders than could be achieved from a portfolio that is not leveraged. The Trust expects that leverage will not exceed 33% of its managed assets. As of May 31, 2011, the Trust’s leverage is approximately 23% of managed assets. GPAM currently employs leverage through three reverse repurchase agreements with three different counterparties; under these agreements, securities are loaned in return for cash which can be used for additional investments. GPAM is also exploring a long-term credit facility that would supplement these reverse repurchase agreements. There is no guarantee that the Trust’s leverage strategy will be successful. The Trust’s use of leverage may cause the Trust’s NAV and market price of common shares to be more volatile and can magnify the effect of any losses. What is the current outlook for the economy and securities markets, and how is the Trust positioned for this outlook? GPAM believes that the U.S. economy will continue to recover, albeit at a relatively modest pace. Real economic growth in the neighborhood of 3% for 2011 will be driven in part by a tax benefit that allows corporate capital expenditures to be treated as expenses; this may cause growth that would have occurred in 2012 to be pushed into 2011. As the Federal Reserve continues to fight the dual problems of unemployment and a weak housing market, interest rates are likely to remain very low. Credit and other problems, especially in Europe, mean that world economic growth will be modest. Despite this challenging environment, GPAM believes that BABs will continue to attract investors because of their value relative to other taxable fixed-income investments. In particular, there is value on a risk-adjusted basis for investors such as GPAM with the ability to select securities based on thorough independent credit analysis. 6 l Annual Report l May 31, 2011 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Questions & Answers continued Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Trust will achieve its investment objectives. The value of the Trust will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. There can be no assurance that the Trust will achieve its investment objective. Build America Bonds Risk. The BABs market is smaller and less diverse than the broader municipal securities market. In addition, because BABs are a new form of municipal financing and because bonds issued after December 31, 2010, currently do not qualify as BABs, it is impossible to predict market conditions for such bonds, meaning that BABs may experience less liquidity than other types of municipal securities. Because the ability to issue BABs was not extended beyond December 31, 2010, the number of BABs available in the market is limited and there can be no assurance that BABs will continue to be actively traded. Reduced liquidity may negatively affect the value of the BABs. Because issuers of direct payment BABs held in the Trust’s portfolio receive reimbursement from the U.S. Treasury with respect to interest payments on bonds, there is a risk that those municipal issuers will not receive timely payment from the U.S. Treasury and may remain obligated to pay the full interest due on direct payment BABs held by the Trust. Furthermore, it is possible that a municipal issuer may fail to comply with the requirements to receive the direct pay subsidy or that a future Congress may terminate the subsidy altogether. In addition, the Internal Revenue Code of 1986, as amended (the “Code”) contains a general offset rule (the “IRS Offset Rule”) which allows for the possibility that subsidy payments to be received by issuers of BABs may be subject to offset against amounts owed by them to the federal government. Moreover, the Internal Revenue Service (the “IRS”) may audit the agencies issuing BABs and such audits may, among other things, examine the price at which BABs are initially sold to investors. If the IRS concludes that a BAB was mis-priced based on its audit, it could disallow all or a portion of the interest subsidy received by the issuer of the BAB. The IRS Offset Rule and the disallowance of any interest subsidy as a result of an IRS audit could potentially adversely affect a BABs issuer’s credit rating, and adversely affect the issuer’s ability to repay or refinance BABs. This, in turn, could adversely affect the ratings and value of the BABs held by the Trust and the Trust’s net asset value. Expiration of BAB Program. Bonds issued after December 31, 2010, do not qualify as BABs. The Obama administration and Congress are considering a variety of proposals to reinstate the BAB Program or establish other similar programs. No assurance can be given as to whether these proposals or other changes in the BABs Program will be enacted, nor can it be predicted whether such proposals or changes, if enacted, will have a positive or negative effect on the Trust. If there are no new issuances of BABs or other taxable municipal securities with interest payments subsidized by the U.S. Government through direct pay subsidies, the Board of Trustees intends to evaluate potential actions with respect to the Trust. In such event the Board of Trustees may consider, among other things, changes to the non-fundamental investment policies of the Trust to permit the Trust to broaden its investment focus, for example to taxable municipal securities generally, merger of the Trust into another fund or termination of the Trust. If the Trust were to be terminated, the Trust would distribute all of its net assets to shareholders of record as of the date of termination after providing for all obligations of the Trust. The Trust’s investment objectives and policies are not designed to seek to return the initial offering price of the common shares in the offering on any future termination date. Investors who purchase common shares may receive more or less than their original investment upon any termination of the Trust. General Municipal Securities Market Risk. Investing in the municipal securities market involves certain risks. The municipal market is one in which dealer firms make markets in bonds on a principal basis using their proprietary capital, and during the recent market turmoil these firms’ capital was severely constrained. As a result, some firms were unwilling to commit their capital to purchase and to serve as a dealer for municipal bonds. Certain municipal securities may not be registered with the SEC or any state securities commission and will not be listed on any national securities exchange. The amount of public information available about municipal securities is generally less than for corporate equities or bonds, and the Trust’s investment performance may therefore be more dependent on the Sub-Adviser’s analytical abilities. The secondary market for municipal securities, particularly the below investment-grade bonds in which the Trust may invest, also tends to be less developed or liquid than many other securities markets, which may adversely affect the Trust’s ability to sell its municipal securities at attractive prices or at prices approximating those at which the Trust currently values them. Municipal securities may contain redemption provisions, which may allow the securities to be called or redeemed prior to their stated maturity, potentially resulting in the distribution of principal and a reduction in subsequent interest distributions. Many state and municipal governments are currently under significant economic and financial stress and may not be able to satisfy their obligations. The ability of municipal issuers to make timely payments of interest and principal may be diminished during general economic downturns and as governmental cost burdens are reallocated among federal, state and local governments. The taxing powers of any governmental entity may be limited by provisions of state constitutions or laws and an entity’s credit will depend on many factors, including the entity’s tax base, the extent to which the entity relies on federal or state aid, and other factors which are beyond the entity’s control. In addition, laws enacted in the future by Congress or state legislatures or referenda could extend the time for payment of principal and/or interest, or impose other constraints on enforcement of such obligations, or on the ability of municipalities to levy taxes. Issuers of municipal securities might seek protection under Chapter 9 of the U.S. Bankruptcy Code (the “Bankruptcy Code”). Although similar to other bankruptcy proceedings in some respects, municipal bankruptcy is significantly different in that there is no provision in the law for liquidation of the assets of the municipality and distribution of the proceeds to creditors. Municipal bankruptcy is available to issuers in certain states. In states in which municipal bankruptcy is not presently available, new legislation would be required to permit a municipal issuer in such state to file for bankruptcy. Municipalities must voluntarily seek protection under the Bankruptcy Code; municipal bankruptcy proceedings cannot be commenced by creditors. Due to the severe limitations placed upon the power of the bankruptcy court Annual Report l May 31, 2011 l 7 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Questions & Answers continued in Chapter 9 cases, the bankruptcy court generally is not as active in managing a municipal bankruptcy case as it is in corporate reorganizations. The bankruptcy court cannot appoint a trustee nor interfere with the municipality’s political or governmental powers or with its properties or revenues, for example by ordering reductions in expenditures, increases in taxes, or sales of property, without the municipality’s consent. In addition, the municipality can continue to borrow in the ordinary course without bankruptcy court approval if it is able to do so without affecting the rights of existing creditors. Neither creditors nor courts may control the affairs of the municipality indirectly by proposing a readjustment plan that would effectively determine the municipality’s future tax and spending decisions, so the Trust’s influence over any bankruptcy proceedings would be very limited. In the event of bankruptcy of a municipal issuer, the Trust could experience delays in collecting principal and interest, and the Trust may not be able to collect all principal and interest to which it is entitled. There is no provision in municipal bankruptcy proceedings for liquidation of municipal assets in order to distribute proceeds to creditors such as the Trust. Duration Management Risk. In connection with the Trust’s duration management strategy, the Trust may utilize certain strategies, including interest-rate swaps, in order to manage the duration of the Trust’s portfolio to reduce the interest-rate sensitivity of the Trust’s debt securities and decrease the Trust’s exposure to interest-rate risk. Certain aspects of the duration management strategy may not be implemented until after the full investment of the proceeds of the offering. Until the duration management strategy is fully implemented, the Trust may be more subject to interest-rate risk. There can be no assurance that the sub-adviser’s duration management strategy will be successful at any given time in managing the duration of the Trust’s portfolio or helping the Trust to achieve its investment objective. Financial Leverage Risk. The Trust initially expects to employ Financial Leverage through Indebtedness and/or engaging in reverse repurchase agreements. The Adviser and the Sub-Adviser anticipate that the use of Financial Leverage will result in higher income to Common Shareholders over time. Use of Financial Leverage creates an opportunity for increased income and capital appreciation but, at the same time, creates special risks. There can be no assurance that a leveraging strategy will be utilized or will be successful. Financial Leverage is a speculative technique that exposes the Trust to greater risk and increased costs than if it were not implemented. Increases and decreases in the value of the Trust’s portfolio will be magnified when the Trust uses Financial Leverage. As a result, Financial Leverage may cause greater changes in the Trust’s net asset value and returns than if Financial Leverage had not been used. The Trust will also have to pay interest on its Indebtedness, if any, which may reduce the Trust’s return. This interest expense may be greater than the Trust’s return on the underlying investment, which would negatively affect the performance of the Trust. Certain types of Indebtedness subject the Trust to covenants in credit agreements relating to asset coverage and portfolio composition requirements. Certain Indebtedness issued by the Trust also may subject the Trust to certain restrictions on investments imposed by guidelines of one or more rating agencies, which may issue ratings for such Indebtedness. Such guidelines may impose asset coverage or portfolio composition requirements that are more stringent than those imposed by the 1940 Act. It is not anticipated that these covenants or guidelines will impede the Sub-Adviser from managing the Trust’s portfolio in accordance with the Trust’s investment objectives and policies. Reverse repurchase agreements involve the risks that the interest income earned on the investment of the proceeds will be less than the interest expense and Trust expenses, that the market value of the securities sold by the Trust may decline below the price at which the Trust is obligated to repurchase such securities and that the securities may not be returned to the Trust. There is no assurance that reverse repurchase agreements can be successfully employed. Dollar roll transactions involve the risk that the market value of the securities the Trust is required to purchase may decline below the agreed upon repurchase price of those securities. If the broker/dealer to whom the Trust sells securities becomes insolvent, the Trust’s right to purchase or repurchase securities may be restricted. Successful use of dollar rolls may depend upon the Sub-Adviser’s ability to correctly predict interest rates and prepayments. There is no assurance that dollar rolls can be successfully employed. Inverse floating rate securities represent beneficial interests in a special purpose trust (sometimes called a “tender option bond trust”) formed by a third party sponsor for the purpose of holding municipal bonds. Investing in such securities may expose the Trust to certain risks. In general, income on inverse floating rate securities will decrease when interest rates increase and increase when interest rates decrease. Investments in inverse floating rate securities may subject the Trust to the risks of reduced or eliminated interest payments and losses of principal. During the time in which the Trust is utilizing Financial Leverage, the amount of the fees paid to the Adviser and the Sub-Adviser for investment advisory services will be higher than if the Trust did not utilize Financial Leverage because the fees paid will be calculated based on the Trust’s Managed Assets, including proceeds of Financial Leverage. This may create a conflict of interest between the Adviser and the Sub-Adviser, on the one hand, and the Common Shareholders, on the other hand. Common Shareholders bear the portion of the investment advisory fee attributable to the assets purchased with the proceeds of Financial Leverage, which means that Common Shareholders effectively bear the entire advisory fee. In order to manage this conflict of interest, the maximum level of and types of Financial Leverage used by the Trust must be approved by the Board of Trustees, and the Board of Trustees will receive regular reports from the Adviser and the Sub-Adviser regarding the Trust’s use of Financial Leverage and the effect of Financial Leverage on the management of the Trust’s portfolio and the performance of the Trust. In addition, the Trust may engage in certain derivative transactions, including swaps, that have characteristics similar to leverage. To the extent the terms of any such transaction obligate the Trust to make payments, the Trust intends to earmark or segregate cash or liquid securities in an amount at least equal to the current value of the amount then payable by the Trust under the terms of such transaction in accordance with applicable interpretations of the Staff of the SEC. To the extent the terms of any such transaction obligate the Trust to deliver particular securities to extinguish the Trust’s obligations under such transactions, the Trust may “cover” its obligations under such transaction by either (i) owning the securities or collateral underlying such transactions or (ii) having an absolute and immediate right to acquire such securities or collateral without additional cash consideration (or, if additional cash consideration is required, having earmarked or segregated cash or liquid securities). Securities so segregated or designated as “cover” will be unavailable for sale by the Sub-Adviser (unless replaced by other securities qualifying for segregation or cover requirements), which may adversely effect the ability of the Trust to pursue its investment objectives Below Investment-Grade Securities Risk. Under normal market conditions, the Trust may invest up to 20% of its managed assets in securities that at the time of investment are 8 l Annual Report l May 31, 2011 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Questions & Answers continued below investment-grade quality, which are commonly referred to as “junk” bonds and are regarded as predominately speculative with respect to the issuer’s capacity to pay interest and repay principal. Below investment-grade securities may be particularly susceptible to economic downturns. It is likely that an economic recession could severely disrupt the market for such securities and may have an adverse impact on the value of such securities. In addition, it is likely that any such economic downturn could adversely affect the ability of the issuers of such securities to repay principal and pay interest thereon and increase the incidence of default for such securities. Lower grade securities, though high yielding, are characterized by high risk. They may be subject to certain risks with respect to the issuing entity and to greater market fluctuations than certain lower yielding, higher rated securities. The retail secondary market for lower grade securities may be less liquid than that for higher rated securities. Adverse conditions could make it difficult at times for the Trust to sell certain securities or could result in lower prices than those used in calculating the Trust’s net asset value. Because of the substantial risks associated with investments in lower grade securities, you could lose money on your investment in common shares of the Trust, both in the short-term and the long-term. Special Risks Related to Certain Municipal Securities. The Trust may invest in municipal leases and certificates of participation in such leases. Municipal leases and certificates of participation involve special risks not normally associated with general obligations or revenue bonds. Leases and installment purchase or conditional sale contracts (which normally provide for title to the leased asset to pass eventually to the governmental issuer) have evolved as a means for governmental issuers to acquire property and equipment without meeting the constitutional and statutory requirements for the issuance of debt. The debt issuance limitations are deemed to be inapplicable because of the inclusion in many leases or contracts of “non-appropriation” clauses that relieve the governmental issuer of any obligation to make future payments under the lease or contract unless money is appropriated for such purpose by the appropriate legislative body on a yearly or other periodic basis. In addition, such leases or contracts may be subject to the temporary abatement of payments in the event the governmental issuer is prevented from maintaining occupancy of the leased premises or utilizing the leased equipment. Although the obligations may be secured by the leased equipment or facilities, the disposition of the property in the event of non-appropriation or foreclosure might prove difficult, time consuming and costly, and may result in a delay in recovering or the failure to fully recover the Trust’s original investment. In the event of non-appropriation, the issuer would be in default and taking ownership of the assets may be a remedy available to the Trust, although the Trust does not anticipate that such a remedy would normally be pursued. To the extent that the Trust invests in unrated municipal leases or participates in such leases, the credit quality and risk of cancellation of such unrated leases will be monitored on an ongoing basis. Certificates of participation, which represent interests in unmanaged pools of municipal leases or installment contracts, involve the same risks as the underlying municipal leases. In addition, the Trust may be dependent upon the municipal authority issuing the certificates of participation to exercise remedies with respect to the underlying securities. Certificates of participation entail a risk of default or bankruptcy not only of the issuer of the underlying lease but also of the municipal agency issuing the certificate of participation. Asset-Backed Securities Risk. Investing in asset-backed securities (“ABS”) entails various risks, including credit risks, liquidity risks, interest-rate risks, market risks and legal risks. ABS are subject to significant credit risks because of the credit risks inherent in the underlying collateral and because issuers are primarily private entities. The structure of ABS and the terms of the investors’ interest in the collateral can vary widely depending on the type of collateral, the desires of investors and the use of credit enhancements. Although the basic elements of all ABS are similar, individual transactions can differ markedly in both structure and execution. Important determinants of the risk associated with issuing or holding the securities include the process by which principal and interest payments are allocated and distributed to investors, how credit losses affect the issuing vehicle and the return to investors in such ABS, whether collateral represents a fixed set of specific assets or accounts, whether the underlying collateral assets are revolving or closed-end, under what terms (including the maturity of the ABS itself) any remaining balance in the accounts may revert to the issuing entity and the extent to which the entity that is the actual source of the collateral assets is obligated to provide support to the issuing vehicle or to the investors in such ABS. The Trust may invest in ABS that are subordinate in right of payment and rank junior to other securities that are secured by or represent an ownership interest in the same pool of assets. In addition, many of the transactions in which such securities are issued have structural features that divert payments of interest and/or principal to more senior classes when the delinquency or loss experience of the pool exceeds certain levels. As a result, such securities have a higher risk of loss as a result of delinquencies or losses on the underlying assets. Liquidity Risk. The Trust may invest up to 15% of its managed assets in municipal securities that are, at the time of investment, illiquid and certain other securities in which the Trust may invest may be illiquid. Illiquid securities are securities that cannot be disposed of within seven days in the ordinary course of business at approximately the value that the Trust values the securities. Illiquid securities may trade at a discount from comparable, more liquid securities and may be subject to wide fluctuations in market value. The Trust may be subject to significant delays in disposing of illiquid securities. Accordingly, the Trust may be forced to sell these securities at less than fair market value or may not be able to sell them when the Sub-Adviser believes it is desirable to do so. Illiquid securities also may entail registration expenses and other transaction costs that are higher than those for liquid securities. Restricted securities (i.e., securities subject to legal or contractual restrictions on resale) may be illiquid. However, some restricted securities (such as securities issued pursuant to Rule 144A under the Securities Act of 1933, as amended (the “1933 Act”) and certain commercial paper) may be treated as liquid for these purposes. Inverse floating-rate securities or the residual interest certificates of tender option bond trusts are not considered illiquid securities. Volatility Risk. The use of Financial Leverage by the Trust will cause the net asset value, and possibly the market price, of the Trust’s common shares to fluctuate significantly in response to changes in interest rates and other economic indicators. In addition, the Trust may invest up to 20% of its managed assets in below investment-grade securities (i.e. “junk bonds”), which may be less liquid and therefore more volatile than investment-grade municipal securities. As a result, the net asset value and market price of the common shares Annual Report l May 31, 2011 l 9 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Questions & Answers continued of the Trust will be more volatile than those of a closed-end investment company that is not exposed to leverage or that does not invest in below investment-grade securities. Government Intervention in the Financial Markets. The instability in the financial markets discussed above has led the U.S. Government to take a number of unprecedented actions designed to support certain financial institutions and segments of the financial markets that have experienced extreme volatility, and in some cases a lack of liquidity. Federal, state, and other governments, their regulatory agencies, or self regulatory organizations may take actions that affect the regulation of the instruments in which the Trust invests, or the issuers of such instruments. The Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), which was signed into law in July 2010, is expected to result in a significant revision of the U.S. financial regulatory framework. The Dodd-Frank Act covers a broad range of topics, including, among many others: a reorganization of federal financial regulators; the creation of a process designed to ensure financial system stability and the resolution of potentially insolvent financial firms; the enactment of new rules for derivatives trading; the creation of a consumer financial protection watchdog; the registration and regulation of managers of private funds; the regulation of credit rating agencies; and the enactment of new federal requirements for residential mortgage loans. The regulation of various types of derivative instruments pursuant to the Dodd-Frank Act may adversely affect issuers of securities in which the Trust invests that utilize derivatives strategies for hedging or other purposes. The ultimate impact of the Dodd-Frank Act, and any resulting regulation, is not yet certain and issuers of securities in which the Trust invests may also be affected by the new legislation and regulation in ways that are currently unknown and unforeseeable. Governments or their agencies may also acquire distressed assets from financial institutions and acquire ownership interests in those institutions. The implications of government ownership and disposition of these assets are unclear, and such a program may have positive or negative effects on the liquidity, valuation and performance of the Trust’s portfolio holdings. Strategic Transactions Risk. The Trust may engage in various portfolio strategies, including derivatives transactions involving interest rate and foreign currency transactions, swaps, options and futures (“strategic transactions”), for hedging and risk management purposes and to enhance total return. The use of strategic transactions to enhance total return may be particularly speculative. Strategic transactions involve risks, including the imperfect correlation between the value of such instruments and the underlying assets, the possible default of the other party to the transaction and illiquidity of the derivative instruments. Furthermore, the Trust’s ability to successfully use strategic transactions depends on the Sub-Adviser’s ability to predict pertinent market movements, which cannot be assured. The use of strategic transactions may result in losses greater than if they had not been used, may require the Trust to sell or purchase portfolio securities at inopportune times or for prices other than current market values, may limit the amount of appreciation the Trust can realize on an investment or may cause the Trust to hold a security that it might otherwise sell. Additionally, amounts paid by the Trust as premiums and cash or other assets held in margin accounts with respect to strategic transactions are not otherwise available to the Trust for investment purposes. Market Discount Risk. Shares of closed-end investment companies frequently trade at a discount from their net asset value, which is a risk separate and distinct from the risk that the Trust’s net asset value could decrease as a result of its investment activities. Although the value of the Trust’s net assets is generally considered by market participants in determining whether to purchase or sell common shares, whether investors will realize gains or losses upon the sale of common shares will depend entirely upon whether the market price of common shares at the time of sale is above or below the investor’s purchase price for common shares. Because the market price of common shares will be determined by factors such as net asset value, dividend and distribution levels (which are dependent, in part, on expenses), supply of and demand for common shares, stability of dividends or distributions, trading volume of common shares, general market and economic conditions and other factors beyond the control of the Trust, the Trust cannot predict whether common shares will trade at, below or above net asset value or at, below or above the initial public offering price. This risk may be greater for investors expecting to sell their common shares soon after the completion of the public offering, as the net asset value of the common shares will be reduced immediately following the offering as a result of the payment of certain offering costs. Common shares of the Trust are designed primarily for long-term investors; investors in common shares should not view the Trust as a vehicle for trading purposes. Portfolio Turnover Risk. The Trust’s annual portfolio turnover rate may vary greatly from year to year. Portfolio turnover rate is not considered a limiting factor in the execution of investment decisions for the Trust. A higher portfolio turnover rate results in correspondingly greater brokerage commissions and other transactional expenses that are borne by the Trust. High portfolio turnover may result in an increased realization of net short-term capital gains by the Trust which, when distributed to common shareholders, will be taxable as ordinary income. Additionally, in a declining market, portfolio turnover may create realized capital losses. See “Taxation” in the Trust’s prospectus. Market Disruption and Geopolitical Risk. Instability in the Middle East and terrorist attacks in the United States and around the world have contributed to increased market volatility, may have long-term effects on the U.S. and worldwide financial markets and may cause further economic uncertainties or deterioration in the United States and worldwide. The Adviser and Sub-Adviser do not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets. The Trust’s common share price will fluctuate and, at the time of sale, common shares may be worth more or less than the original investment or the Trust’s then-current net asset value. The Trust cannot predict whether its common shares will trade at, above or below net asset value. In addition to the risks described above, the Trust is also subject to: Income Securities Risk, Foreign Currency Risk, Risks Associated with the Trust’s Covered Call Option Strategy, Risks of Real Property Asset Companies, Private Securities Risk, Investment Funds Risk, Private Investment Funds Risk, Affiliated Investment Funds Risk, Synthetic Investments Risk, Inflation/Deflation Risk, Anti-Takeover Provisions, Market Discount Risk, and Current Developments Risks. Please see www.guggenheimfunds.com/gbab for a more detailed discussion about Trust risks and considerations. 10 l Annual Report l May 31, 2011 GBAB l Guggenheim Build America Bonds Managed Duration Trust Trust Summary | As of May 31, 2011 (unaudited) Trust Statistics Share Price Common Share Net Asset Value Premium/Discount to NAV -5.38% Net Assets Applicable to Common Shares ($000) Total Returns (Inception 10/28/10) Market NAV Since Inception - Cumulative 0.80% 11.34% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. For the most recent month-end performance figures, please visit www.guggenheimfunds.com/gbab. The investment return and principal value of an investment will fluctuate with changes in the market conditions and other factors so that an investor’s shares, when sold, may be worth more or less than their original cost. % of Municipal State/Territory Allocations Bonds California 18.9% Illinois 12.1% Washington 8.7% New Jersey 5.8% New York 5.6% Michigan 5.5% Texas 5.5% Ohio 5.0% Indiana 5.0% Florida 4.1% Pennsylvania 3.5% West Virginia 3.1% Colorado 2.8% Alabama 2.7% Nevada 2.6% Vermont 2.6% Mississippi 1.8% South Carolina 1.3% Georgia 1.3% South Dakota 0.9% Minnesota 0.9% Louisiana 0.3% Portfolio composition and holdings are subject to change daily. For more information, please visit www.guggenheimfunds.com/gbab. The above summaries are provided for informational purposes only and should not be viewed as recommendations. Past performance does not guarantee future results. % of Total Portfolio Breakdown Net Assets Municipal Bonds 106.2% Asset Backed Securities 7.7% Corporate Bonds 6.7% Term Loans 2.9% Preferred Stock 1.5% Collateralized Mortgage Obligations 0.6% Total Long-Term Investments 125.6% Short-Term Investments 2.0% Total Investments 127.6% Other Assets in excess of Liabilities 1.6% Reverse Repurchase Agreements -29.2% Total Net Assets 100.0% Ratings shown are assigned by one or more Nationally Recognized Statistical Credit Rating Organizations (“NRSRO”), such as Standard & Poor’s, Moody’s and Fitch. The ratings are an indication of an issuer’s creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). When two or more ratings are available, the lower rating is used; and when only one is available, that rating is used. The Non-Rated category consists of securities that have not been rated by an NRSRO. U.S. Treasury securities and U.S. Government Agency securities are not rated but deemed to be equivalent to securities rated AAA/Aaa. Annual Report l May 31, 2011 l 11 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Portfolio of Investments | May 31, 2011 Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Long-Term Investments – 125.6% Municipal Bonds – 106.2% Alabama – 2.9% $ 3,000,000 Alabama State University, General Tuition and Fee Revenue Bonds, Taxable Direct-Pay Build America Bonds (Assured GTY) (c)(f) AA+ 7.10% 09/01/2035 09/01/20 @ 100 $ 3,177,930 Alabama State University, General Tuition and Fee Revenue Bonds, Taxable Direct-Pay Build America Bonds (Assured GTY) (c)(f) AA+ 7.20% 09/01/2038 09/01/20 @ 100 Alabama State University, General Tuition and Fee Revenue Bonds, Taxable Direct-Pay Build America Bonds (Assured GTY) (c)(f) AA+ 7.25% 09/01/2040 09/01/20 @ 100 California – 20.3% Alhambra Unified School District, Elementary Schools Improvement District, Los Angeles County, California, Election of 2008 General Obligation Bonds, Federally Taxable, Series B-1 A+ 6.70% 02/01/2026 N/A California, General Obligation Bonds, Various Purpose, Taxable Build America Bonds(c) A- 7.70% 11/01/2030 11/01/20 @ 100 Coalinga-Huron Joint Unified School District, Direct Pay Qualified School Construction Bonds (Fresno, Monterey and San Benito Counties, California), 2010 Election Series B A+ 5.43% 08/01/2025 N/A Culver City Redevelopment Agency, California, Taxable Tax Allocation Bonds, Culver City Redevelopment Project, 2011 Series B A 8.00% 11/01/2020 N/A Cypress Elementary School District (Orange County, California), General Obligation Bonds, Direct Pay Qualified School Construction Bonds, 2008 Election, Series B-2(f) A+ 6.05% 08/01/2021 N/A Cypress Elementary School District (Orange County, California), General Obligation Bonds, Direct Pay Qualified School Construction Bonds, 2008 Election, Series B-2(f) A+ 6.65% 08/01/2025 N/A Long Beach Unified School District, California, Qualified School Construction Bonds, Federally Taxable, Election of 2008 General Obligation Bonds Series B-1 AA- 5.91% 08/01/2025 N/A Los Angeles, California, Department of Water & Power Revenue, Taxable Build America Bonds(c) AA- 7.00% 07/01/2041 07/01/21 @ 100 Los Angeles, California, Department of Water & Power Revenue, Taxable Build America Bonds(c) AA 7.00% 07/01/2041 07/01/20 @ 100 Metropolitan Water District, Southern California, Water Revenue Bonds, 2010 Authorization, Taxable Build America Bonds, Series A(c) AAA 6.95% 07/01/2040 07/01/20 @ 100 Monrovia Unified School District, Los Angeles County, California, Election of 2006 General Obligation Bonds, Build America Bonds, Federally Taxable, Series C-1 (c)(f) A+ 7.25% 08/01/2028 N/A Placentia -Yorba Linda Unified School District (Orange County, California), General Obligation Bonds, Federally Taxable Direct-Pay Qualified School Construction Bonds, Election of 2008, Series E AA- 5.40% 02/01/2026 N/A Riverside Community College District, Riverside County, California, Election of 2004 General Obligation Bonds, Taxable Build America Bonds, Series 2010 D-1 (c)(f) AA 7.02% 08/01/2040 08/01/20 @ 100 Santa Ana Unified School District, California, General Obligation Bonds, Federal Taxable Build America Bonds(c) Aa2 6.80% 08/01/2030 N/A Santa Ana Unified School District, California, General Obligation Bonds, Federal Taxable Build America Bonds (c)(f) Aa2 7.10% 08/01/2040 N/A Sonoma Valley Unified School District, General Obligation, Federally Taxable Build America Bonds AA- 7.12% 08/01/2028 08/01/20 @ 100 Colorado – 3.1% Colorado, Building Excellent Schools Today, Certificates of Participation, Taxable Build America Bonds, Series 2010E(c) AA- 7.02% 03/15/2031 03/15/21 @ 100 Colorado, Building Excellent Schools Today, Certificates of Participation, Taxable Qualified School Construction, Series 2010-D AA- 6.82% 03/15/2028 N/A Florida – 4.4% Miami-Dade County, Florida, Transit Sales Surtax Revenue, Taxable Build America Bonds, Series B AA 6.91% 07/01/2039 07/01/19 @ 100 Orlando, Florida, Community Redevelopment Agency, Taxable Tax Increment Revenue Build America Bonds, Series 2010B(c )(f) A 7.78% 09/01/2040 09/01/20 @ 100 See notes to financial statements. 12 l Annual Report l May 31, 2011 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Portfolio of Investments continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Georgia – 1.4% $ 5,000,000 Georgia Municipal Association, Inc., Certificates of Participation, DeKalb County Public Schools Project (AGM) AA+ 5.21% 12/01/2022 N/A $ 4,910,200 Illinois – 13.0% Chicago, Illinois, Board of Education, Unlimited Tax General Obligation Bonds, Dedicated Revenues, Taxable Build America Bonds, Series 2010D AA- 6.52% 12/01/2040 N/A Chicago, Illinois, Second Lien Wastewater Transmission Revenue Project Bonds, Taxable Build America Bonds, Series 2010B (c )(f) A+ 6.90% 01/01/2040 N/A Chicago, Illinois, Second Lien Water Revenue Bonds, Taxable Build America Bonds, Series 2010B(f) AA- 6.74% 11/01/2040 N/A Illinois, General Obligation Bonds, Taxable Build America Bonds, Series 2010-5 (c) A+ 7.35% 07/01/2035 N/A Northern Illinois Municipal Power Agency, Power Project Taxable Revenue Bonds, Prairie State Project Build America Bonds (c) A2 7.62% 01/01/2030 N/A Northern Illinois Municipal Power Agency, Power Project Taxable Revenue Bonds, Prairie State Project Build America Bonds (c) A2 7.82% 01/01/2040 N/A Northern Illinois University, Auxiliary Facilities System Revenue Bonds, Build America Program, Taxable, Series 2010 (c) Aa3 7.95% 04/01/2035 04/01/20 @ 100 Northern Illinois University, Auxiliary Facilities System Revenue Bonds, Build America Program, Taxable, Series 2010 (c) Aa3 8.15% 04/01/2041 04/01/20 @ 100 Southwestern Illinois, Development Authority, Taxable Local Government, Program Revenue Bonds, Flood Prevention District Council Project, Recovery Zone Economic Development Bonds, Series 2010C(f) AA 7.23% 10/15/2035 04/15/20 @ 100 Southwestern Illinois, Development Authority, Taxable Local Government, Program Revenue Bonds, Flood Prevention District Project, Build America Bonds, Series 2010-B(f) AA 7.03% 04/15/2032 04/15/20 @ 100 Indiana – 5.4% Evansville-Vanderburgh Independent School Building Corporation, Unlimited Taxable Ad Valorem Property Tax First Mortgage Bonds, Series 2010E AA+ 6.50% 01/15/2030 07/15/20 @ 100 Noblesville Multi-School Building Corporation, Hamilton County, Indiana, Taxable Unlimited Ad Valorem Property Tax First Mortgage Bonds, Build America Bonds, Series 2010 (c) AA+ 6.50% 07/15/2030 01/15/21 @ 100 Louisiana – 0.3% Tangipahoa Parish Hospital Service District No. 1, Louisiana, Taxable Hospital Revenue Bonds, North Oaks Health System Project, Build America Bonds, Series 2009A (Assured GTY) (c )(f) AA+ 7.20% 02/01/2042 02/01/20 @ 100 Michigan – 4.7% Comstock Park Public Schools, Kent County, Michigan, 2011 School Building and Site Bonds General Obligation – Unlimited Tax, Federally Taxable – Qualified School Construction Bonds – Direct Payment, Series A AA- 6.30% 05/01/2026 05/01/21 @ 100 Detroit, Michigan, School District, Build America Bonds (c )(f) AA- 7.75% 05/01/2039 N/A Detroit, Michigan, School District, School Building and Site Bonds, Unlimited Tax General Obligation Bonds, Taxable Build America Bonds, Series, Series 2010B (c )(f) AA- 6.85% 05/01/2040 05/01/20 @ 100 Detroit, Michigan, School District, School Building and Site Bonds, Unlimited Tax General Obligation Bonds, Taxable Qualified School Construction Bonds, Series 2010A (f) AA- 6.65% 05/01/2029 N/A Fraser Public School District, Macomb County, Michigan, General Obligation Federally Taxable Qualified School Construction Bonds, 2011 School Building and Site Bonds, Series B AA- 6.05% 05/01/2026 05/01/21 @ 100 Oakridge, Michigan, Public Schools, Unlimited Tax General Obligation Bonds (f) AA- 6.75% 05/01/2026 05/01/20 @ 100 Whitehall District Schools, Muskegon County, Michigan, 2010 School Building and Site Bonds, General Obligation, Unlimited Tax Bonds, Taxable Qualified School Construction Bonds, Series A (f) AA- 6.10% 05/01/2026 05/01/20 @ 100 Whitehall District Schools, Muskegon County, Michigan, 2010 School Building and Site Bonds, General Obligation, Unlimited Tax Bonds, Taxable Qualified School Construction Bonds, Series A AA- 6.50% 05/01/2029 05/01/20 @ 100 See notes to financial statements. Annual Report l May 31, 2011 l 13 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Portfolio of Investments continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Minnesota – 0.9% $ 1,660,000 St. Paul Housing & Redevelopment Authority, Federally Taxable Revenue Bonds, Build America Bonds AA 7.25% 02/01/2035 02/01/21 @ 100 $ 1,728,292 St. Paul Housing & Redevelopment Authority, Federally Taxable Revenue Bonds, Build America Bonds AA 7.50% 02/01/2040 02/01/21 @ 100 Mississippi – 2.0% Medical Center Educational Building Corporation, Taxable Build America Bonds, University of Mississippi Medical Center Facilities Expansion and Renovation Project, Series 2010A (c)(f) AA- 6.84% 06/01/2035 06/01/20 @ 100 Mississippi, Hospital Equipment and Facilities Authority, Taxable Build America Revenue Bonds, Forrest County General Hospital Project, Series 2010(c) A2 7.27% 01/01/2032 01/01/20 @ 100 Mississippi, Hospital Equipment and Facilities Authority, Taxable Build America Revenue Bonds, Forrest County General Hospital Project, Series 2010(c) A2 7.39% 01/01/2040 01/01/20 @ 100 Nevada – 2.8% Clark County, Nevada, Airport Revenue Bonds, Build America Bonds, Series B(c) AA- 6.88% 07/01/2042 07/01/19 @ 100 Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Water Bonds, Taxable Build America Bonds, Series 2009A(c) AA+ 7.10% 06/01/2039 06/01/19 @ 100 Nevada System of Higher Education University, Revenue Bonds, Build America Bonds AA- 7.60% 07/01/2030 07/01/20 @ 100 Nevada System of Higher Education University, Revenue Bonds, Build America Bonds AA- 7.90% 07/01/2040 07/01/20 @ 100 New Jersey – 6.2% Camden County Improvement Authority, Camden County, New Jersey, Lease Revenue Bonds, Cooper Medical School of Rowan University Project, Series 2010A(f) A+ 7.75% 07/01/2034 07/01/20 @ 100 Camden County Improvement Authority, Camden County, New Jersey, Lease Revenue Bonds, Cooper Medical School of Rowan University Project, Series 2010A(f) A+ 7.85% 07/01/2035 07/01/20 @ 100 New Jersey Turnpike Authority, Turnpike Revenue Bonds, Federally Taxable Issuer Subsidy, Build America Bonds, Series 2010A(c) A+ 7.10% 01/01/2041 N/A New York – 6.0% Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Taxable Build America Bonds, Series 2010E(c) A 7.13% 11/15/2030 11/15/20 @ 100 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Taxable Build America Bonds, Series 2010B-1(f) A 6.55% 11/15/2031 N/A Westchester County Health Care Corporation, Revenue Bonds, Taxable Build America Bonds, Series 2010(c) BBB 8.57% 11/01/2040 N/A Ohio – 5.4% American Municipal Power, Inc., Combined Hydroelectric Projects Revenue Bonds, New Clean Renewable Energy Bonds, Series 2010C(f) A 7.33% 02/15/2028 N/A Cuyahoga County, Ohio, Hospital Revenue Bonds, The Metrohealth System, Build America Bonds, Taxable, Series 2009B (c )(f) A- 8.22% 02/15/2040 N/A Madison Local School District, Richland County, Ohio, School Improvement, Taxable Build America Bonds, Series 2010A (c) AA 6.90% 12/01/2034 12/01/20 @ 100 Madison Local School District, Richland County, Ohio, School Improvement, Taxable Build America Bonds, Series 2010A (c) AA 7.15% 12/01/2039 12/01/20 @ 100 Madison Local School District, Richland County, Ohio, School Improvement, Taxable Build America Bonds, Series 2010A (c) AA 7.30% 12/01/2043 12/01/20 @ 100 Madison Local School District, Richland County, Ohio, School Improvement, Taxable Qualified School Construction Bonds, Series 2010B AA 6.65% 12/01/2029 12/01/20 @ 100 Toronto City School District, Ohio, Qualified School Construction Bonds General Obligation Bonds (f) AA 7.00% 12/01/2028 12/01/20 @ 100 See notes to financial statements. 14 l Annual Report l May 31, 2011 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Portfolio of Investments continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Pennsylvania – 3.8% $ 4,865,000 Lebanon, Pennsylvania, Sewer Revenue Bonds, Taxable Build America Bonds, Series B of 2010(c) A+ 7.14% 12/15/2035 06/15/20 @ 100 $ 5,107,472 Pittsburgh, Pennsylvania, School District, Taxable Qualified School Construction Bonds, Series D A 6.85% 09/01/2029 N/A South Carolina – 1.4% Horry County, South Carolina, Taxable Airport Revenue Bonds, Recovery Zone Economic Development Bonds, Series 2010B (f) A- 7.33% 07/01/2040 N/A South Dakota – 1.0% Pierre, South Dakota, Taxable Electric Revenue Bonds, Recovery Zone Economic Development Bonds, Series 2010C (f) A2 7.50% 12/15/2040 12/15/19 @ 100 Texas – 5.9% Dallas, Texas, Convention Center Hotel Development Corporation, Hotel Revenue Bonds, Taxable Build America Bonds, Series 2009B (f) A+ 7.09% 01/01/2042 N/A El Paso, Texas, Combination Tax and Revenue Certification of Obligation, Taxable Build America Bonds, Series 2010B AA 6.70% 08/15/2036 08/15/20 @ 100 Vermont – 2.7% Vermont State Colleges, Revenue Bonds, Taxable Build America Bonds, Series 2010B (c) A+ 6.10% 07/01/2025 07/01/20 @ 100 Vermont State Colleges, Revenue Bonds, Taxable Build America Bonds, Series 2010B (c )(f) A+ 7.21% 07/01/2040 07/01/20 @ 100 Washington – 9.3% Anacortes, Washington, Utility System Improvement Revenue Bonds, Build America Bonds, Series 2010B (c )(f) AA- 6.48% 12/01/2030 12/01/20 @ 100 Auburn, Washington, Utility System Revenue Bonds, Taxable Build America Bonds, Series 2010B (c )(f) AA 6.40% 12/01/2030 12/01/20 @ 100 Central Washington University, System Revenue Bonds, 2010, Taxable Build America Bonds, Series B (c )(f) A1 6.50% 05/01/2030 N/A Public Hospital District No. 1, King County, Washington, Valley Medical Center, Hospital Facilities Revenue Bonds, Series 2010B (c)(f) BBB+ 8.00% 06/15/2040 06/15/20 @ 100 Washington State Convention Center Public Facilities District, Lodging Tax Bonds, Taxable Build America Bonds, Series 2010B A+ 6.79% 07/01/2040 N/A Washington State University, Housing and Dining System Revenue Bonds, Taxable Build America Bonds, Series 2010B (c)(f) A+ 7.10% 04/01/2032 N/A Washington State University, Housing and Dining System Revenue Bonds, Taxable Build America Bonds, Series 2010B (c)(f) A+ 7.40% 04/01/2041 N/A West Virginia – 3.3% State of West Virginia, Higher Education Policy Commission, Revenue Bonds, Federally Taxable Build America Bonds 2010, Series B A+ 7.65% 04/01/2040 N/A Total Municipal Bonds – 106.2% (Cost $357,459,856) Corporate Bonds – 6.7% Airlines – 0.6% Atlas Air 99-1 Class A-2 Pass Through Trust, Series 991A NR 6.88% 07/02/2011 N/A UAL Pass-Through Trust Series 2000-1, Series 001B (f) B 8.03% 07/01/2012 N/A Building Materials – 0.6% Cemex SAB de CV (Mexico)(a) B 9.00% 01/11/2018 01/11/15 @ 105 Commercial Services – 0.3% NCO Group, Inc. CCC- 11.88% 11/15/2014 11/15/11 @ 103 Computers – 0.2% Igate Corp.(a) B+ 9.00% 05/01/2016 05/01/14 @ 105 See notes to financial statements. Annual Report l May 31, 2011 l 15 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Portfolio of Investments continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Distribution & Wholesale – 0.1% $ 550,000 Baker & Taylor, Inc. (a) CCC+ 11.50% 07/01/2013 07/01/12 @ 100 $ 459,250 Diversified Financial Services – 0.1% McGuire Air Force Base/Fort Dix Privatized Military Housing Project (a) AA- 5.61% 09/15/2051 N/A Engineering & Construction – 0.2% Alion Science and Technology Corp. CCC 10.25% 02/01/2015 02/01/12 @ 103 Entertainment – 0.9% Diamond Resorts Corp. (a) B- 12.00% 08/15/2018 08/15/14 @ 106 Lions Gate Entertainment, Inc. (a) B- 10.25% 11/01/2016 11/01/13 @ 105 Food – 0.6% Bumble Bee Acquisition Corp. (a) B 9.00% 12/15/2017 12/15/14 @ 105 Health Care Services – 0.2% Oncure Holdings, Inc. B 11.75% 05/15/2017 05/15/14 @ 106 Symbion, Inc. (g) CCC 11.00% 08/23/2015 08/23/12 @ 103 Internet – 1.2% GXS Worldwide, Inc. (f) B 9.75% 06/15/2015 06/15/12 @ 105 Mining – 0.1% Midwest Vanadium Pty Ltd. (Australia)(a) B- 11.50% 02/15/2018 02/15/15 @ 106 Packaging & Containers – 0.6% Pregis Corp. CCC 12.38% 10/15/13 10/15/11 @ 100 Pretium Packaging LLC/Pretium Finance, Inc. (a) B 11.50% 4/1/16 04/1/14 @ 106 Real Estate Investment Trusts – 0.2% Wells Operating Partnership II LP (a) BBB- 5.88% 04/01/2018 N/A Retail – 0.3% Liz Claiborne, Inc. (a) B- 10.50% 04/15/2019 04/15/14 @ 105 Trucking & Leasing – 0.5% AWAS Aviation Capital Ltd. (Ireland) (a) BBB- 7.00% 10/15/2016 10/18/13 @ 104 Total Corporate Bonds – 6.7% (Cost $23,744,881) Asset Backed Securities –7.7% Automotive – 0.0% Bush Truck Leasing LLC, 2011-AA, Class C(a) NR 5.00% 09/25/2018 N/A Collateralized Debt Obligation – 2.6% Putnam Structured Product, Series 2002-1A, Class A2(a) (b) BB+ 0.88% 01/10/2038 N/A Putnam Structured Product, Series 2003-1A, Class A1LB(a) (b) BB- 0.65% 10/15/2038 N/A TIAA Real Estate Ltd., Series 2002-1A, Class III(a) (d) BBB+ 7.60% 05/22/2037 N/A Collateralized Loan Obligation – 2.4% Alm Loan Funding, Series 2010-3A, Class C(a) (b) BBB 4.26% 11/20/2020 N/A CapitalSource Commercial Loan Trust, 2006-2A, Class D (a) (b) B+ 1.72% 09/20/2022 N/A Churchill Financial Cayman Ltd, 2007-1A, Class C.(a) (b) (f) A+ 1.54% 07/10/2019 N/A Churchill Financial Cayman Ltd., 2007-1A, Class D2(a) BBB+ 8.37% 07/10/2019 N/A Cratos CLO Ltd., 2007-1A, Class C(a) (b) AA- 1.36% 05/19/2021 N/A DFR Middle Market CLO Ltd., 2007-1A, Class C (a) (b) A 2.57% 07/20/2019 N/A See notes to financial statements. 16 l Annual Report l May 31, 2011 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Portfolio of Investments continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Collateralized Loan Obligation (continued) $ 550,000 Eastland CLO Ltd., 2007-1A, Class A2B(a) (b) A+ 0.60% 05/1/2022 N/A $ 428,115 Newstar Trust, Series 2005-1A, Class C(a) (b) B+ 1.12% 07/25/2018 N/A Sargas CLO II Ltd., 2006-1A, Class E (b) B+ 4.27% 10/20/18 N/A Standard Chartered PLC (United Kingdom)(b) NR 0.29% 1/9/13 N/A Timeshare – 0.2% Silverleaf Finance LLC, 2011-A, Class A (a) NR 9.00% 06/15/2023 Transportation – 1.6% Airplanes Pass-Through Trust, Series 2001-1A, Class A9(b) (f) CCC 0.75% 03/15/2019 N/A Vega Containervessel PLC, Series 2006-1A, Class A (Ireland) (a) Ba3 5.56% 02/10/2021 N/A Whole Business – 0.9% Adams Outdoor Advertising, LP, Series 2010-1, Class B(a) Ba2 8.84% 12/20/2040 N/A Adams Outdoor Advertising, LP, Series 2010-1, Class C(a) B3 10.76% 12/20/2040 N/A Total Asset Backed Securities –7.7% (Cost $27,216,101) Collateralized Mortgage Obligations – 0.6% GS Mortgage Securities Corp. II, Series 2007-EOP, Class H(a) (b) (Cost $1,786,240) BBB- 3.58% 03/6/2020 N/A Term Loans – 2.9%(e) Lodging – 0.5% MGM Mirage, Inc. CCC+ 7.00% 02/21/2014 N/A Oil Field Services – 0.9% Southern Pacific Resources 2nd Lien (Canada) CCC 10.75% 12/22/2016 N/A Other Industrials – 0.4% NCO Group, Inc. CCC+ 7.82% 05/15/2013 N/A Sirva Worldwide, Inc. B 10.75% 03/17/2017 N/A Restaurants – 0.2% Center Cut Hospitality TL B- 9.25% 07/6/2014 N/A Retail – 0.1% Targus Group International, Inc. B 9.75% 05/25/2016 N/A Technology – 0.8% Flexera Software, Inc. BB- 7.50% 01/20/2017 N/A Infor Global Solutions 2nd Lien NR 6.44% 03/2/2014 N/A Total Term Loans – 2.9% (Cost $10,177,079) Number of Shares Description Value Preferred Stock – 1.5% Transportation – 1.5% Seaspan Corp., Series C (Marshall Islands) (f) (Cost $5,000,000) NR 9.50% – N/A Total Long-Term Investments – 125.6% (Cost $425,384,157) See notes to financial statements. Annual Report l May 31, 2011 l 17 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Portfolio of Investments continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Short-Term Investments – 2.0% Municipal Bonds – 1.2% Michigan – 1.2% $ 2,000,000 Michigan Finance Authority, State Aid Revenue Notes, School District of the City of Detroit, Series 2011A-1 (f) SP-1 6.45% 02/20/2012 N/A $ 2,029,840 Michigan Finance Authority, State Aid Revenue Notes, School District of the City of Detroit, Series 2011A-2 (f) SP-1 6.65% 03/20/2012 N/A (Cost $4,400,000) Number of Shares Description Value Money Market – 0.8% Federated Prime Obligations Fund (Cost $2,897,006) Total Short-Term Investments – 2.0% (Cost $7,297,006) Total Investments – 127.6% (Cost $432,681,163) Other Assets in excess of Liabilities – 1.6% Reverse Repurchase Agreements – (29.2%) Net Assets – 100.0% $ 359,443,788 AGM – Insured by Assured Guaranty Municipal Corporation Assured GTY – Insured by Assured Guaranty Corporation LLC – Limited Liability Company LP – Limited Partnership N/A- Not Available PLC – Public Limited Company SAB de CV – Publicly Traded Company * Ratings shown are per Standard & Poor’s, Moody’s or Fitch. Securities classified as NR are not rated. (For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. is provided. Likewise, for securities not rated by Standard & Poor’s Rating Group and Moody’s Investor Services, Inc., the rating by Fitch Ratings is provided.) All ratings are unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Trust or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011 these securities amounted to $37,429,423, which represents 10.4% of net assets applicable to common shares. (b) Floating or variable rate coupon. The rate shown is as of May 31, 2011. (c) Taxable municipal bond issued as part of the Build America Bond program. (d) Security is a “Step-up” bond where the coupon increases or steps up at a predetermined date. The rate shown reflects the rate in effect at he end of the reporting period. (e) Term loans held by the Trust have a variable interest rate feature which is periodically adjusted based on an underlying interest rate benchmark. In addition, term loans may include mandatory and/or optional prepayment terms. As a result, the actual maturity dates of the loan may be different than the amounts disclosed in the portfolios of investments. Term loans may be considered restricted in that the Trust may be contractually obligated to secure approval from the Agent Bank and/or Borrower prior to the sale or disposition of loan. (f) All or a portion of these securities have been physically segregated in connection with unfunded loan commitments and reverse repurchase agreements. As of May 31, 2011, the total amount segregated was $154,448,229. (g) The issuer of this security may elect to pay interest entirely in cash, entirely by issuing payment-in-kind shares or pay 50% of the interest in cash and 50% of the interest by issuing payment-in-kind shares. See notes to financial statements. 18 l Annual Report l May 31, 2011 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Statement of Assets and Liabilities | May 31, 2011 Assets Investments in securities, at value (cost $432,681,163) $ Interest receivable Receivable for securities sold Other assets Total assets Liabilities Reverse repurchase agreements Payable for securities purchased Advisory fee payable Interest due on borrowings Administrative fee payable Accrued expenses and other liabilities Total liabilities Net Assets $ Composition of Net Assets Common stock, $.01 par value per share; unlimited number of shares authorized, 17,409,470 shares issued and outstanding $ Additional paid-in capital Accumulated undistributed net investment income Accumulated net realized gain on investments Accumulated net unrealized appreciation on investments Net Assets $ Net Asset Value (based on 17,409,470 common shares outstanding) $ See notes to financial statements. Annual Report l May 31, 2011 l 19 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Statement of Operations | For the period October 28, 2010* through May 31, 2011 Investment Income Interest $ Dividends Total income $ Expenses Advisory fee Interest expense Professional fees Trust accounting Administrative fee Trustees’ fees and expenses Custodian fee Printing expenses NYSE listing fee Insurance expense Transfer agent fee Miscellaneous Total expenses Net investment income Realized and Unrealized Gain on Investments Net realized loss on: Investments ) Net change in unrealized appreciation on: Investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ * Commencement of investment operations See notes to financial statements. 20 l Annual Report l May 31, 2011 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Statement of Changes in Net Assets | For the Period October 28, 2010* through May 31, 2011 Increase in Net Assets from Operations Net investment income $ Net realized loss on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Distributions to Common Shareholders From net investment income ) Capital Share Transactions Net proceeds from the issuance of common shares Common share offering costs charged to paid-in capital ) Net increase from capital share transactions Total increase in net assets Net Assets Beginning of period End of period (including undistributed net investment income of $1,441,139) $ * Commencement of investment operations. See notes to financial statements. Annual Report l May 31, 2011 l 21 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Statement of Cash Flows | For the period October 28, 2010* through May 31, 2011 Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Used by Operating and Investing Activities: Net unrealized appreciation on investments ) Net realized loss on investments Paydowns received ) Net accretion of bond discount and amortization of bond premium Purchase of long-term investments ) Proceeds from sale of long-term investments Net purchases of short-term investments ) Increase in interest receivable ) Increase in receivable for securities sold ) Increase in other assets ) Increase in payable for securities purchased Increase in advisory fee payable Increase in interest due on borrowings Increase in administration fee payable Increase in accrued expenses and other liabilities Net Cash Used by Operating and Investing Activities ) Cash Flows From Financing Activities: Net proceeds from the issuance of common shares Distributions to common shareholders ) Increase in reverse repurchase agreements Offering expenses in connection with the issuance of common shares ) Net Cash Provided by Financing Activities Net decrease in cash ) Cash at Beginning of Period Cash at End of Period $ 0 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest $ * Commencement of investment operations. See notes to financial statements. 22 l Annual Report l May 31, 2011 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Financial Highlights | For the Period October 28, 2010* Per share operating performance through for a common share outstanding throughout the period May 31, 2011 Net asset value, beginning of period $ (a) Income from investment operations Net investment income (b) Net unrealized gain on investments Total from investment operations Common shares’ offering expenses charged to paid-in capital ) Distributions to Common Shareholders From net investment income ) Net asset value, end of period $ Market value, end of period $ Total investment return (c) Net asset value % Market value % Ratios and supplemental data Net assets, end of period (thousands) $ Ratios to Average Net Assets applicable to Common Shares: Total expenses, excluding interest expense %(d) Total expenses, including interest expense %(d) Net investment income, including interest expense %(d) Portfolio turnover rate (e) 3 % Senior Indebtedness: Total Borrowings outstanding (in thousands) $ Asset Coverage per $1,000 of indebtedness (f) $ * Commencement of investment operations. (a) Before deduction of offering expenses charged to capital. (b) Based on average shares outstanding during the period. (c) Total investment return is calculated assuming a purchase of a common share at the beginning of the period and a sale on the last day of the period reported either at net asset value (“NAV”) or market price per share. Dividends and distributions are assumed to be reinvested at NAV for NAV returns or the prices obtained under the Trust’s Dividend Reinvestment Plan for market value returns. Total investment return does not reflect brokerage commissions. A return calculated for a period of less than one year is not annualized. (d) Annualized. (e) Portfolio turnover is not annualized for periods of less than one year. (f) Calculated by subtracting the Trust’s total liabilities (not including borrowings) from the Trust’s total assets and dividing by the total borrowings. See notes to financial statements. Annual Report l May 31, 2011 l 23 GBAB l Guggenheim Build America Bonds Managed Duration Trust l Notes to Financial Statements | May 31, 2011 Note 1 – Organization: Guggenheim Build America Bonds Managed Duration Trust (the “Trust”) was organized as a Delaware statutory trust on June 30, 2010. The Trust is registered as a diversified closed-end management investment company under the Investment Company Act of 1940, as amended. The Trust’s primary investment objective is to provide current income with a secondary objective of long-term capital appreciation. There can be no assurance that the Trust will achieve its investment objectives. The Trust’s investment objectives are considered fundamental and may not be changed without shareholder approval. Note 2 – Accounting Policies: The preparation of the financial statements in accordance with U.S. generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. The following is a summary of significant accounting policies consistently followed by the Trust. (a) Valuation of Investments The Trust values equity securities at the last reported sale price on the principal exchange or in the principal over-the-counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and ask prices on that day. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. The Trust values debt securities (including municipal securities, asset-backed securities, collateralized mortgage obligations and term loans) at the last available bid price for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality, and type. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value”. Such “fair value” is the amount that the Trust might reasonably expect to receive for the security (or asset) upon its current sale. Each such determination should be based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). Fair value is defined as the price that the Trust would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Trust adopted the Accounting Standards Update (“ASU”), Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose: i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The Trust adopted the disclosures required by this amendment, which did not have a material impact on the financial statements. The Trust values Level 1 securities using readily available market quotations in active markets. The Trust values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Trust values Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management and approved by the Board of Trustees as described above. The Trust did not have any Level 3 securities during the period ended May 31, 2011. There were no transfers between Level 1 and Level 2 during the period ended May 31, 2011. The following table represents the Trust’s investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of May 31, 2011. Description (value in $000s) Level 1 Level 2 Level 3 Total Assets: Municipal Bonds $
